 Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 1 of 46 Page ID #1




                    UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS




JOHN C. SWANSON, individually and on behalf of all Civil Action No. __________
others similarly situated,
                                                   CLASS ACTION COMPLAINT
                           Plaintiff,

v.                                              JURY TRIAL DEMANDED

BAYER CROPSCIENCE LP, BAYER
CROPSCIENCE, INC., CORTEVA INC., CARGILL
INCORPORATED, BASF CORPORATION,
SYNGENTA CORPORATION, WINFIELD
SOLUTIONS, LLC, UNIVAR SOLUTIONS, INC.,
FEDERATED CO-OPERATIVES LTD., CHS INC.,
NUTRIEN AG SOLUTIONS INC., GROWMARK
INC., GROWMARK FS, LLC, SIMPLOT AB
RETAIL SUB, INC., AND TENKOZ INC.,

                         Defendants.
   Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 2 of 46 Page ID #2




                                                    TABLE OF CONTENTS


JURISDICTION AND VENUE ..................................................................................................3

PARTIES ....................................................................................................................................4

   A.        Plaintiff .........................................................................................................................4

   B.        The Manufacturer Defendants .......................................................................................4

   C.        The Wholesaler Defendants ..........................................................................................5

   D.        The Retailer Defendants ................................................................................................6

SUBSTANTIVE ALLEGATIONS..............................................................................................8

TRADE AND COMMERCE .................................................................................................... 16

RELEVANT MARKETS .......................................................................................................... 16

ANTITRUST IMPACT............................................................................................................. 17

ANTITRUST INJURY ............................................................................................................. 17

CLASS ACTION ALLEGATIONS .......................................................................................... 17

STANDING TO SEEK RELIEF ............................................................................................... 19

EQUITABLE TOLLING AND FRAUDULENT CONCEALMENT ........................................ 20

CLAIMS FOR RELIEF ............................................................................................................ 21

PRAYER FOR RELIEF ............................................................................................................ 42

DEMAND FOR JURY TRIAL ................................................................................................. 43




                                                                       ii
  Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 3 of 46 Page ID #3




                                       INTRODUCTION

       1.      Plaintiff brings this action to redress Defendants’ coordinated unlawful actions

that forced American farmers to pay artificially high prices for “Crop Inputs”—seeds and crop

protection chemicals such as fungicides, herbicides, and insecticides—manufactured by a

Defendant, and purchased from either a Defendant or another retailer.

       2.      Defendants established an opaque distribution process that prevented farmers

from effectively comparison shopping, by withholding and deliberately obfuscating product

information, and maintaining strict secrecy with respect to wholesale prices.

       3.      Around 2016, several electronic platforms launched with the goal of offering

relatively cheap and transparent means for farmers to purchase Crop Inputs. Defendants

conspired to boycott them and ultimately forced them to change their business models. In so

doing, Defendants deprived farmers of the opportunity to purchase Crop Inputs at transparent,

competitive prices.

       4.      Defendants’ conduct is currently the subject of an investigation by Canada’s

Commissioner of Competition, which the United States Justice Department is monitoring to

determine whether to launch its own investigation.

       5.      The domestic market for Crop Inputs encompasses annual sales over $65 billion.

The market is dominated by four manufacturers: Defendants Bayer CropScience Inc.; Corteva

Inc.; Syngenta Corporation and BASF Corporation (collectively, the “Manufacturer

Defendants”), whose collective market shares accounts for 75 percent of all agrochemicals

globally, as well as over 75 percent of the domestic seed market for each of the leading crops.

       6.      Their products are distributed primarily through large wholesalers: Defendants

Cargill Incorporated; Winfield Solutions, LLC; Univar Solutions, Inc. (the “Wholesaler
  Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 4 of 46 Page ID #4




Defendants”), which collectively dominate the sale of Crop Inputs to farmers and retailers,

including Defendants CHS Inc., Nutrien Ag Solutions Inc., GROWMARK Inc., GROWMARK

FS, LCC, Simplot AB Retail Sub, Inc., Tenkoz Inc., and Federated Co-operatives Limited (the

“Retailer Defendants”).

       7.      To ensure their boycott was successful, Defendants enforced strict discipline on

retailers who failed to comply. For example, in 2018, after learning that some retailers had sold

product to Farmers Business Network (“FBN”) despite the boycott, Defendant Syngenta initiated

an audit of its authorized retailers to identify and punish the retailers who had made those sales.

Similarly, Defendants Bayer, BASF, and Corteva inserted mandatory language in their form

contracts with authorized retailers that allows them to audit authorized retailers’ books and

records and perform on-site inspections at any time. Bayer, BASF, and Corteva used these

provisions to ensure that electronic platforms could not secure their Crop Inputs by buying from

an authorized retailer.

       8.      Such Crop Input electronic platforms were geared toward providing purchasers

with a cheaper, transparent method to buy Crop Inputs, by selling products acquired from the

Manufacturer Defendants directly to farmers. FBN’s electronic sales platform and a similar

platform operated by AgVend, Inc. were initially popular with farmers and poised to grow,

having successfully raised millions of dollars from investors to expand capacity and meet

demand.

       9.      In furtherance of the boycott, however, the Manufacturer and Wholesaler

Defendants repeatedly blocked FBN’s access to Crop Inputs by agreeing among themselves not

to sell products to FBN, even though doing so would have created a lucrative stream of new sales




                                                 2
  Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 5 of 46 Page ID #5




for any individual wholesaler or manufacturer acting independently and in their economic self-

interest.

        10.    Defendants’ boycott was successful in the case of both FBN and AgVend. FBN,

foreclosed from selling Defendants’ Crop Inputs, has begun developing its own products to sell

to farmers. Unable to purchase from Defendants, AgVend shut down its platform in favor of

establishing web-based storefronts for traditional brick-and-mortar retailers.

        11.    Defendants’ boycott has resulted in the maintenance of supracompetitive Crop

Input prices by denying farmers accurate product information, including pricing information, that

would enable them to make well-informed purchasing decisions. As a direct proximate result of

Defendants’ ongoing unlawful conduct, farmers in the United States continue to be locked into

accepting supracompetitive price increases for Crop Inputs that outpace any increases in their

yield, and otherwise inure to their detriment and injury.

                                 JURISDICTION AND VENUE

        12.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 & 1337(a) and Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15(a) & 26. This

Court also has jurisdiction under 28 U.S.C. § 1332 because the amount in controversy for the

Class exceeds $5,000,000 and members of the Class are citizens of different states than

Defendants.

        13.    Venue is proper in this District pursuant to Sections 4, 12, & 16 of the Clayton

Act, 15 U.S.C. § 15(a), and 28 U.S.C. § 1391(b), (c), and (d). One or more Defendants resided,

transacted business, were found, or had agents in this District, and a substantial portion of the

affected interstate trade and commerce described in this Complaint was carried out in this

District.


                                                 3
  Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 6 of 46 Page ID #6




                                              PARTIES

       A.      Plaintiff

       14.     John C. Swanson is a citizen of the state of New York. Mr. Swanson purchased

sorghum sudangrass seed at supracompetitive prices from Defendant GROWMARK FS, LLC

during the relevant period.

       B.      The Manufacturer Defendants

       15.     Bayer AG is a multinational pharmaceutical, chemical, and agriculture company.

It organizes itself into four divisions, each with its own management and corporate organization.

Legal entities within each division work together, follow a common strategy, and report up to the

same level of management.

       16.     Defendant Bayer CropScience Inc. is a wholly-owned subsidiary of Bayer AG

headquartered in St. Louis, Missouri and incorporated in New York that develops, manufactures,

and sells Crop Inputs in the United States.

       17.     Defendant Bayer CropScience LP is a wholly-owned subsidiary of Bayer AG

headquartered in Research Triangle Park, North Carolina, and is a crop science company that

sells Crop Inputs in the United States.

       18.     Bayer CropScience Inc. and Bayer CropScience LP both operate as part of the

Bayer Group’s Crop Science division.

       19.     Defendant Corteva Inc. is a domestic corporation headquartered in Wilmington,

Delaware, that develops, manufactures, and sells Crop Inputs in the United States.

       20.     Defendant BASF Corporation is headquartered in Florham Park, New Jersey, and

is the principal U.S.-based operating entity and largest subsidiary of BASF SE, a multinational




                                                 4
  Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 7 of 46 Page ID #7




pharmaceutical, seed, and chemical company. BASF develops, manufactures, and sells Crop

Inputs in the United States.

       21.     Defendant Syngenta Corporation is the main U.S.-based operating subsidiary of

Syngenta AG, and is headquartered in Wilmington, Delaware. Syngenta develops, manufactures,

and sells Crop Inputs in the United States.

       22.     Defendant Cargill, Inc. is a domestic corporation headquartered in Minnetonka,

Minnesota. Cargill owns and operates a wholesaler AgResource Division, which distributes Crop

Inputs to Cargill’s retail network and to retailers. Cargill’s AgResource Division maintains

contracts with each of Bayer, Corteva, BASF, and Syngenta entitling it to purchase and distribute

branded Crop Inputs and entitling it to special rebates.

       C.      The Wholesaler Defendants

       23.     Defendant Cargill, Inc. is a domestic corporation headquartered in Minnetonka,

Minnesota. Cargill owns and operates a wholesaler AgResource Division, which distributes Crop

Inputs to Cargill’s retail network and to retailers. Cargill’s AgResource Division maintains

contracts with each of Bayer, Corteva, BASF, and Syngenta entitling it to purchase and distribute

branded Crop Inputs and entitling it to special rebates.

       24.     Defendant Winfield Solutions, LLC (“Winfield United”) is a domestic

corporation headquartered in Arden Hills, Minnesota and incorporated in Delaware. Winfield

United is a Crop Input wholesaler. It maintains contracts with each of Bayer, Corteva, BASF,

and Syngenta authorizing it to purchase and distribute branded Crop Inputs and entitling it to

special rebates. Winfield United is also a major Crop Input retailer that operates as a cooperative

owned by its members, which are 650 Crop Input retail businesses operating 2,800 retail

locations throughout the United States and parts of Canada.


                                                 5
  Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 8 of 46 Page ID #8




        25.     Defendant Univar Solutions, Inc. is a Crop Input wholesaler. Univar maintains

contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and

distribute branded Crop Inputs and entitling it to special rebates. Univar Solutions, Inc. is a

domestic corporation headquartered in Illinois and incorporated in Delaware.

        D.      The Retailer Defendants

        26.     Defendant CHS Inc. is one of the largest crop input wholesalers in the United

States. Like many large wholesalers, it also operates retail networks bearing the CHS brand

around the country that sell Crop Inputs from brick and mortar stores. CHS Inc. is incorporated

and headquartered in the state of Minnesota.

        27.     CHS and the retail networks it operates maintain contracts with each of Bayer,

Corteva, BASF, and Syngenta authorizing it to purchase and distribute Crop Inputs and entitling

it to special rebates.

        28.     Defendant Nutrien Ag Solutions, Inc. is both a Crop Input wholesaler and the

largest Crop Input retailer in the United States. It sells Crop Inputs to farmers throughout the

country and maintains contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it

to purchase and distribute Crop Inputs and entitling it to special rebates. Nutrien Ag Solutions,

Inc. is incorporated in Delaware and has its principal place of business in Colorado.

        29.     Defendant GROWMARK, Inc. d/b/a Farm Supply or FS (“Growmark”), is a large

Crop Input retailer headquartered in Illinois, with brick and mortar locations throughout the

Midwestern United States. Growmark is incorporated in Delaware. Growmark maintains

contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and

distribute Crop Inputs, and entitling it to special rebates.




                                                   6
  Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 9 of 46 Page ID #9




        30.     Defendant GROWMARK FS, LLC, is a large Crop Input retailer headquartered in

Delaware, with brick and mortar locations throughout the Mid-Atlantic United States.

GROWMARK FS, LLC is incorporated in Delaware. GROWMARK FS, LLC maintains

contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and

distribute Crop Inputs, and entitling it to special rebates.

        31.     Defendant Tenkoz Inc. is one of the largest Crop Input retailers in the United

States. Tenkoz purchases and sells 25 percent of all crop protection chemicals sold in the United

States annually through 550 retail locations and 70 wholesale locations around the country.

Tenkoz is incorporated and headquartered in Georgia. Tenkoz maintains contracts with each of

Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and distribute Crop Inputs and

entitling it to special rebates.

        32.     Defendant Simplot AB Retail Sub, Inc. f/k/a Pinnacle Agriculture Distribution,

Inc. is a large Crop Input wholesaler and retailer that operates 135 retail locations across 27

states. Simplot is headquartered and incorporated in Mississippi. Simplot maintains contracts

with each of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and distribute Crop

Inputs and entitling it to special rebates.

        33.     Defendant Federated Co-operatives Ltd. is a large Crop Input retailer. It maintains

contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and

distribute Crop Inputs and entitling it to special rebates. Federated is under investigation by the

Canadian Competition Bureau for engaging in coordinated anticompetitive practices designed to

exclude competition in the Crop Input market.




                                                   7
    Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 10 of 46 Page ID #10




                               SUBSTANTIVE ALLEGATIONS

          34.   United States farmers are increasingly unable to maintain financial stability, with

operating expenses skyrocketing while yields remain stagnant. For example, between 1995 and

2011, the cost of growing soybeans and corn substantially tripled, but yields for those same crops

rose by only 19 and 30 percent, respectively.

          35.   One study observed that fertilizer, pesticide, and seed costs constituted 32 percent

of crop revenue on average between 1990 and 2006, and 36 percent of crop revenue on average

between 1990 and 2006. That figure had risen to 48 percent by 2016. The study’s authors

concluded that “[f]armers need to take proactive actions to reduce rates and amounts of inputs

applied. Even with aggressive input usage cuts, it will be difficult for cash flow losses to be

reduced without input price decreases.”1 See also infra Table 1.2




1
 https://farmdocdaily.illinois.edu/2016/07/growth-rates-of-fertilizer-pesticide-seed-costs.html
(Last visited January 12, 2021).
2
    Id.
                                                 8
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 11 of 46 Page ID #11




       36.    These cost increases are not attributable to any legitimate cause. Manufacturers’

research and development expenditures have decreased considerably in recent years. Rather, they


                                               9
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 12 of 46 Page ID #12




are the result of massive and baseless disparities in the prices farmers pay for Crop Inputs, which

can vary by as much as 60 percent within a geographic region, and the supracompetitive prices

paid by farmers as a result of Defendants’ boycott of electronic distribution platforms that

facilitated transparent and competitive pricing.

       37.     For example, a nationwide survey of farmers reflected that the price per gallon

farmers paid for Bayer AG’s popular herbicide Roundup PowerMAX varied by as much as 270

percent for farmers buying identical products. The same is true of seeds, with some farmers

paying over $20 more per acre than other farmers pay for the same seeds.

       38.     These price disparities persist by Defendants’ design. The Crop Input market is

fraught with secrecy, to maximize opacity and preclude farmers from making informed decisions

about the Crop Inputs they are required to purchase. Farmers are forced to pay more for Crop

Inputs than they would in a competitive market, in large part because they lack the objective

information and data necessary to assess their purchases, and are unable to purchase Crop Inputs

without paying for the unnecessary overhead of brick-and-mortar retailers.

       39.     This secrecy begins at the top of the Crop Input market, where the Manufacturer

Defendants who produce between 75 and 90 percent of the largest-selling Crop Inputs closely

guard their product prices.

       40.     In addition, the Manufacturer Defendants allow only wholesalers (including the

Wholesaler Defendants), retailers the manufacturers own or operate, and certain “authorized

retailers” such as the Retailer Defendants to sell the Manufacturer Defendants’ Crop Inputs.

       41.     The contracts granting “authorized retailer” licenses contain strict confidentiality

provisions that preclude authorized retailers from disclosing the manufacturers’ prices, or any

incentives, rebates, and commissions the manufacturers offer to their authorized retailers. Those


                                                   10
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 13 of 46 Page ID #13




contracts also require confidential “zone pricing,” under which identical products are priced

differently dependent strictly on the customers’ locations. Zone pricing is a historical practice

(first introduced by Defendant Bayer in the 1990s) that has no pro-competitive justification.

       42.     Manufacturers also use a tactic known as “seed relabeling” to perpetuate farmers’

inability to rely on objective performance data. Seed relabeling entails renaming and repackaging

seeds that have long been on the market so that they can be sold at a higher price.

       43.     Retail pricing is likewise opaque. Wholesalers’ contracts with authorized retailers

also contain strict confidentiality provisions. Retailers cannot disclose either their wholesale

prices or the prices available to other farmers. Retailers further obfuscate prices by selling Crop

Inputs and related services (e.g., spraying or applying chemicals) in bundles, making it

difficult—if not impossible—for farmers to discern the price they are paying for any Crop Input

or service.

       44.     Electronic Crop Input sales platforms recognized the opportunity presented by

such an opaque market, and began emerging by 2016 with the goal of modernizing it by, among

other things, providing farmers with transparent pricing and access to Crop Inputs direct from the

Manufacturer Defendants, bypassing the opaque and inefficient distribution system controlled by

the Wholesaler and Retailer Defendants.

       45.     Those efforts were initially successful, as farmers took advantage of the electronic

platforms’ pricing and transparency. Over 12,000 farmers registered for access to FBN’s

objective performance data, while 6,000 farmers registered for FBN’s electronic sales platform.

       46.     The Wholesaler and Retailer Defendants recognized that the electronic platforms

threatened their places in the Crop Input market and their profit margins. A report published by

CoBank, a cooperative partly owned by Crop Input retailers and a major lender to grain


                                                 11
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 14 of 46 Page ID #14




cooperatives, explained the threats: “Despite relatively low sales, e-commerce companies pose a

threat to brick-and-mortar ag retailers in two ways. First, any new competitor will erode sales

and margins to some degree and second, e-commerce sites increase transparency for product

prices.” Even farmers who did not purchase using the electronic platforms might use their prices

to negotiate lower prices from established retailers.

       47.     Upon learning about FBN’s entry into the market in 2016, CHS distributed a letter

to farmers to discourage them from using FBN, falsely claiming that, while an electronic

platform like FBN would be able to offer the same products at lower prices, “FBN just does it

with little overhead and without returning any profits to you the farmer, while lining the pockets

of investors and big data companies like Google.”

       48.     CropLife America is a trade association that whose members are major Crop

Input manufacturers, wholesalers, and retailers. Its Board of Directors is at all times chaired by

an executive from one of the Manufacturer Defendants. For the 2016 to 2019 term, CropLife’s

Board of Directors also included executives from Defendants Bayer, CHS, Growmark, Tenkoz,

and Simplot. Although CropLife America’s long-time CEO claims that “the work of our Board

of Directors is imperative to making sure that farmers have access to crop protection technology

today and in the future,” there is not a single farmer representative on CropLife America’s Board

of Directors. That exclusion makes an ideal vehicle for collusion at farmers’ expense.

       49.     CropLife America publishes CropLife Magazine, which repeated CoBank’s

concerns, and warned repeatedly about the danger electronic platforms posed to Crop Input

retailers’ business model. CropLife was “concerned that the retailer could be disintermediated—

i.e., that electronic platforms would ‘cut out the middle man’—allowing growers to find product

conveniently and at a lower market price,” and decried “the devil known as ‘price


                                                 12
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 15 of 46 Page ID #15




transparency,’” adding that “[g]rowers were not really as interested in buying and selling and

storing product as they were in printing price lists off the Internet and waving them in their

retailer’s faces. Already low margins were about to race to the bottom.”

       50.     CropLife’s PACE Advisory Council—a committee composed of the “heads of

major ag retailers, market suppliers, equipment makers, and other agricultural analysts”—clearly

identified the threat posed by electronic platforms to retailers and wholesalers at its 2017 annual

meeting. CropLife’s coverage of the event reported that “three letters . . . continually cropped up

no matter what the topic of conversation happened to be – FBN (Farmers Business Network). To

say that all things related to FBN and its business practices dominated much of the day-long

event would be a gross understatement. Several members of the PACE Council described how

FBN had negatively affected their businesses during 2017 by cutting into their already slim

margins on various products.”

       51.     The Retailer Defendants and the Wholesaler Defendants knew that retention of

their market positions and profit margins depended on the exclusion of electronic platforms from

the market, so they conspired to cut off the platforms’ product supply. To that end, the Retailer

and Wholesaler Defendants pressured the Manufacturer Defendants, which rely on the Retailer

and Wholesaler Defendants to recommend and sell their products to farmers, to cut off FBN’s

supply of Crop Inputs.

       52.     Bayer secretly formed an internal task force in 2016 specifically to study the long-

term competitive impact of FBN’s electronic platform.

       53.     The Manufacturer Defendants generally complied with the Retailer and

Wholesaler Defendants’ demand, and instituted a group boycott of electronic platforms,

including FBN. When FBN subsequently sought to purchase Crop Inputs from the Manufacturer


                                                 13
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 16 of 46 Page ID #16




and Wholesaler Defendants, they all refused, and offered only pretextual excuses for doing so.

For example, after learning that a small volume of Crop Inputs had been sold on electronic

platforms in violation of Defendants’ boycott, Syngenta’s Head of Crop Protection Sales in the

United States falsely claimed that electronic platforms delivered counterfeit products and that,

“[w]hen online entities acquire products from sources other than authorized dealers or contracted

distributors, you’d better question and be concerned about the quality.”

        54.     To ensure the boycott’s success, Defendants imposed strict penalties on retailers

who violated it. For example, in 2018, after learning that certain retailers had sold Crop Inputs to

FBN, Syngenta initiated an audit of all of its authorized retailers to identify and punish the ones

who had made those sales.

        55.     Bayer, BASF, and Corteva also include mandatory language in their form

contracts with authorized retailers that allows them to audit authorized retailers’ books and

records and perform on-site inspections at any time. Bayer, BASF, and Corteva used these

provisions to ensure that electronic platforms could not purchase branded Crop Inputs from an

authorized retailer.

        56.     The effects of the boycott even extended to generic products (i.e., Crop Inputs

sold by non-Defendant manufacturers after their patents expire). In a recent Forbes article, one

CEO of a generic chemical products company admitted he was hesitant to supply FBN because

he was “wary of angering their existing sales channels [i.e., wholesalers and retailers].” That

CEO added that “[i]n an ideal world, if I could flip the switch and sell to these guys, I would do

it in a heartbeat.”

        57.     FBN attempted to circumvent the boycott by purchasing Yorkton, a Canada-based

retailer with decades-old supply agreements with Defendants Bayer, Syngenta, BASF, Corteva,


                                                 14
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 17 of 46 Page ID #17




and Winfield United. Those agreements should have provided FBN with Crop Input inventory to

sell to American farmers. But the Wholesaler and Retailer Defendants threatened to retaliate

against the Manufacturer Defendants if they maintained the agreements. Faced with those

threats, the Manufacturer Defendants agreed to boycott Yorkton and abruptly canceled their

long-standing supply contracts within a few months of its March 2018 acquisition by FBN.

       58.     The boycott was successful. FBN is now developing its own products to sell to

farmers via its electronic platform.

       59.     Defendants’ also refused to supply AgVend. AgVend ultimately shut down its

platform and now installs web-based storefronts for traditional brick-and-mortar retailers,

essentially migrating the existing broken market structure online.

       60.     As a result of the Retailer, Wholesaler, and Manufacturer Defendants’

coordinated actions, farmers were deprived of the opportunity to purchase Crop Inputs at

transparent, competitive prices from electronic platforms. They have been forced to continue

paying supracompetitive prices for Crop Inputs purchased from inefficient brick-and-mortar

retailers, subject to Defendants’ confidentiality requirements.

       61.     The collapse of FBN and AgVend drew the attention of Canada’s Competition

Bureau (“CCB”), which is formally investigating Defendants for collusion under Section 10 of

the Competition Act Canada (R.S.C., 1985, c. C-34). The inquiry is focused on the conduct of

Federated Co-operatives Limited, Cargill Limited, Winfield United Canada ULC, Univar Canada

Ltd., BASF Canada Inc., Corteva Inc. and/or its affiliates, and Bayer CropScience Inc. and its

wholly-owned subsidiary Monsanto Canada ULC in the seed and crop protection markets. The

CCB is investigating whether those entities engaged in practices reviewable under Part VIII of

the Competition Act Canada.


                                                15
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 18 of 46 Page ID #18




          62.   In the course of that investigation, on February 11, 2020, a Canadian federal court

granted in full ex parte applications made by Canada’s Commissioner of Competition for the

production of records against Cargill Limited, Winfield United Canada ULC, Univar Canada

Ltd., BASF Canada Inc., Bayer CropScience Inc. and its wholly-owned subsidiaries Monsanto

Canada ULC and Production Agriscience Canada Company, Pioneer Hi-Bred Canada Company

and Dow Agrisciences Canada Inc. relating to those practices.

          63.   Over Defendants’ objections, the Canadian federal court found sufficient evidence

to require Defendants to produce records concerning their coordinated anticompetitive conduct

in the United States as well. The United States Department of Justice is monitoring the

Competition Bureau’s investigation and is deciding whether to launch its own investigation into

Defendants’ concerted refusal to supply electronic platforms with Crop Inputs.

                                  TRADE AND COMMERCE

          64.   Defendants’ business activities that are the subject of this Complaint were within

the flow of and substantially affected interstate trade and commerce.

          65.   During the Class Period, the Defendants’ conduct and their co-conspirators’

conduct occurred in, affected, and foreseeably restrained interstate commerce of the United

States.

                                    RELEVANT MARKETS

          66.   This action involves the markets for Crop Inputs, including the manufacture of

Crop Inputs, the wholesale market for Crop Inputs, and the retail sales market for Crop Inputs.

          67.   The relevant geographic market is the United States.




                                                16
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 19 of 46 Page ID #19




                                       ANTITRUST IMPACT

       68.        Defendants’ conduct has substantially impaired competition in the retail market

for Crop Inputs by excluding electronic platforms, including FBN and AgVend, from competing

in that market.

       69.        Defendants’ conduct in boycotting and preventing electronic platforms from

competing in the retail sales market for Crop Inputs lacks any procompetitive justification.

Moreover, the harm to competition and the resulting antitrust injury—suffered by both farmers

and other consumers of Crop Inputs—more than offsets any procompetitive justifications

Defendants may offer.

                                        ANTITRUST INJURY

       70.        Plaintiff and Class Members have suffered antitrust injury as a direct result of

Defendants’ unlawful conduct.

       71.        By impairing competition in the retail sales market for Crop Inputs, and by

excluding electronic platforms from competing in that market, Defendants have artificially raised

the prices paid by farmers for Crop Inputs, and ultimately the prices paid by consumers for farm

products including corn and grain.

                                 CLASS ACTION ALLEGATIONS

       72.        Plaintiff brings this action on behalf of himself, and, under Rules 23(a) and (b) of

the Federal Rules of Civil Procedure, on behalf of:

             a. All persons or entities residing in the United States that, during the Class Period,
                purchased from a Defendant a Crop Input manufactured by a Manufacturer
                Defendant; and

             b. All persons or entities residing in the United States that, during the Class Period,
                purchased from a retailer other than a Retailer Defendant a Crop Input
                manufactured by a Manufacturer Defendant.



                                                   17
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 20 of 46 Page ID #20




       73.        Excluded from the Classes are Defendants; their officers, directors, management,

employees, subsidiaries, affiliates, and coconspirators; and any persons or entities that purchased

Crop Inputs solely for resale to others. Also excluded are the judge presiding over this action; her

law clerks and spouse; any persons within three degrees of relationship to those living in the

Judge’s household; and the spouses of all such persons.

       74.        Members of the Classes are so numerous and geographically dispersed that

joinder is impracticable. Further, members of the Classes are readily identifiable from

information and records in Defendants’ possession.

       75.        Plaintiff’s claims are typical of the claims of the members of the Classes. Plaintiff

and members of the Classes were damaged by the same wrongful conduct of Defendants.

       76.        Plaintiff will fairly and adequately protect and represent the interests of members

of the Classes. Plaintiff’s interests are coincident with, and not antagonistic to, those of members

of the Classes.

       77.        Plaintiff is represented by counsel with experience in the prosecution and

leadership of class action antitrust and other complex litigation, including class actions involving

group boycotts and conspiracy claims.

       78.        Questions of law and fact common to the members of the Classes predominate

over questions that may affect only individual Class members, thereby making damages with

respect to members of the Classes as a whole appropriate. Questions of law and fact common to

members of the Classes include, but are not limited to:

             a. whether Defendants conspired to unreasonably restrain trade in violation of
                federal antitrust laws;

             b. the duration of the alleged conspiracy;




                                                   18
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 21 of 46 Page ID #21




                c. whether Crop Input retailers conspired amongst themselves and/or joined the
                   conspiracy to unreasonably restrain trade in violation of antitrust laws;

                d. injury suffered by Plaintiff and members of the Classes;

                e. damages suffered by Plaintiff and members of the Classes; and

                f. whether Defendants have acted or refused to act on grounds generally applicable
                   to members of the Classes, thereby making appropriate final injunctive relief or
                   corresponding declaratory relief with respect to members of the Classes as a
                   whole.

          79.      Class action treatment is a superior method for the fair and efficient adjudication

of the controversy. Such treatment will permit a large number of similarly situated persons to

prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of evidence, effort, or expense that numerous individual actions would

require.

          80.      The benefits of proceeding through the class mechanism, including providing

injured persons or entities a method for obtaining redress on claims that could not practicably be

pursued individually, substantially outweigh potential difficulties in management of this class

action.

          81.      Plaintiff knows of no special difficulty to be encountered in the maintenance of

this action that would preclude its maintenance as a class action.

          82.      Plaintiff has defined members of the Classes based on currently available

information and hereby reserves the right to amend the definition of members of the Classes,

including, without limitation, the Class Period.

                                   STANDING TO SEEK RELIEF

          83.      The members of the Classes have purchased directly from a participant in the

conspiracy in restraint of trade between the Manufacturer and Wholesaler Defendants and their


                                                    19
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 22 of 46 Page ID #22




Retailer Defendant co-conspirators, or from an authorized retailer that is in the control of the

Manufacturer and Wholesaler Defendants by virtue of the terms of the authorized-retailer

licenses dictated by the Manufacturer Defendants. As a consequence, the members of the Classes

have standing to pursue damages inflicted by the conspiracies under Article III of the United

States Constitution and Section 4(a) of the Clayton Act, 15 U.S.C. §15(a).

       84.     By engaging in the conspiracy alleged in this Complaint, the Manufacturer

Defendants, Wholesaler Defendants, and Retailer Defendants have kept a market structure in

place that benefits each of them at the expense of farmers. As the first purchasers injured by the

Defendants’ anticompetitive conduct, Plaintiff and the members of the Classes have standing as

direct purchasers under Section 4(a) of the Clayton Act, 15 U.S.C. § 15(a).

       85.     The members of the Classes also have standing to seek injunctive relief pursuant

to Section 16 of the Clayton Act, 15 U.S.C. § 26, because the conspiracies have inflicted or

threatened to inflict harm on them, thereby making appropriate final injunctive relief, or

corresponding declaratory relief, for the Classes as a whole.

       86.     The members of the Classes also have standing to seek declaratory relief under 28

U.S.C. §§ 2201 and 2202 because there is an actual, present, and justiciable controversy that has

arisen between members of the Classes and all Defendants concerning whether Defendants and

other co-conspirators have conspired in restraint of trade.

             EQUITABLE TOLLING AND FRAUDULENT CONCEALMENT

       87.     Any applicable statute of limitations for Plaintiff and the Classes has been tolled

and/or Defendants are equitably estopped from asserting a statute of limitations defense by

reason of Defendants’ and their co-conspirators concealment of the conspiracy.




                                                 20
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 23 of 46 Page ID #23




       88.     Group boycotts and other antitrust violations are inherently self-concealing, and

Plaintiff and the Classes could not have uncovered the conspiracy earlier using reasonable

diligence.

       89.     Plaintiff and the Classes were not placed on notice of the conspiracy alleged

herein until the Canadian Competition Bureau launched its inquiry and issued its subpoenas.

                                      CLAIMS FOR RELIEF

                            Count 1: Conspiracy to Restrain Trade
                     in Violation of § 1 of the Sherman Act (15 U.S.C. § 1)

       90.     Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.

       91.     During the Class Period, Defendants entered into and engaged in a horizontal

combination or conspiracy in restraint of trade to (1) artificially raise, fix, maintain, and/or

stabilize prices for Crop Inputs that Defendants sold to Plaintiff and members of the Classes, and

(2) jointly boycott entities that would have introduced price-reducing electronic purchasing of

Crop Inputs in the United States.

       92.     Defendants’ actions were not mere parallel conduct but took place in the context

of multiple plus factors that typically evince a conspiratorial agreement.

       93.     First, the conspiracy is feasible because the market for Crop Inputs is highly

concentrated. BASF, Corteva Inc., Syngenta Corporation, and Bayer AG dominate production in

virtually every Crop Input category because they hold the patents for the genetic traits and crop

protection chemicals that work best with popular branded seeds. As a result, they control 85

percent of the corn seed market, more than 75 percent of the soybean seed market, and over 90

percent of the cotton seed market. The wholesale market is just as concentrated, with seven

wholesalers accounting for 70 percent of all sales volume.

                                                  21
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 24 of 46 Page ID #24




       94.     Second, such an effective boycott of electronic platforms would not have been

feasible absent actual coordination and cooperation between Defendants. The boycott would only

work if each Manufacturer Defendant agreed to the plan; otherwise, the Manufacturer Defendant

that broke from the boycott could have established itself as the primary supplier to electronic

platforms and grown its customer base by operating a new distribution channel for its Crop

Inputs, taking market share from its rival manufacturers.

       95.     Third, Defendants had a strong motive to conspire to preserve the present, opaque

market structure. If electronic platforms publicly published price lists for specific Crop Inputs,

then the Manufacturer, Wholesaler, and Retailer Defendants could no longer keep prices

confidential and charge widely varying prices for the same Crop Input based on geography,

and/or maintain price opacity through seed relabeling and bundling. The Retailer Defendants and

Wholesaler Defendants were therefore motivated to conspire amongst themselves and exert

pressure on the Manufacturer Defendants to protect their profits without having to compete on

the merits of price and services.

       96.     Fourth, Defendants formed and maintained their conspiracy using a high degree

of inter-firm communication both directly and through wholesalers and retailers. For example,

CropLife’s Board of Directors meets annually to discuss developments in the Crop Input market

and has specifically discussed the entry of electronic platforms. Because no representatives from

farmers are allowed to participate, these meetings provided a forum for collusion.

       97.     As noted above, CropLife’s PACE Advisory Council meets annually to discuss

issues affecting the Crop Input market. And the Agricultural Retailers Association (“ARA”)

hosts an annual in-person industry conference every year, which is attended by representatives

from all major Crop Input retailers, as well as representatives from each Defendant. These


                                                 22
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 25 of 46 Page ID #25




industry conferences provided ample opportunity for Defendants to not only agree amongst

themselves how to block electronic platforms from emerging, but also to coordinate with the

other levels of the distribution chain—in fact, as noted above, the threat posed by FBN was the

primary discussion topic at the PACE Advisory Council’s 2017 annual meeting.

       98.       Fifth, Defendants’ actions were against their apparent economic self-interest.

Providing Crop Inputs to electronic platforms presented a significant business opportunity

because those platforms (1) represented well-financed customers ready to purchase Crop Inputs

in bulk quantity from a Manufacturer or Wholesaler Defendant; (2) would simplify the

distribution channel and permit Manufacturer Defendants to retain more profit by eliminating the

need for transport costs, rebates, and incentive programs to wholesalers and retailers; and (3)

presented an opportunity for an individual Manufacturer Defendant to increase profits by

growing its market share through sales to farmers nationwide, not merely where its authorized

retailers were located or enjoyed the largest market share within a specific geographic area.

       99.       Sixth, Defendants are antitrust recidivists, which is probative of future collusion.

See, e.g., In re Nat. Gas Commodity Litig., 337 F. Supp. 2d 498, 500-01 (S.D.N.Y. 2004).

Competition experts have noted that past experience with participating in cartels enables

companies to spot opportunities to profitably engage in anticompetitive conduct while evading

detection. Competition Policy International maintains a list of the “fifty-two leading recidivists.”

BASF and Bayer are among the top 5 leading antitrust recidivists, and Corteva is also on the list.

       100.      This conspiracy was a per se violation of Section 1 of the Sherman Antitrust Act,

15 U.S.C. § 1.

       101.      Alternatively, this conspiracy was a “quick look” or rule of reason violation of

Section 1 of the Sherman Antitrust Act. There is no legitimate business justification for, or pro-


                                                  23
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 26 of 46 Page ID #26




competitive benefits attributable to, Defendants’ conspiracy and overt acts in furtherance thereof.

Any proffered business justification or asserted pro-competitive benefits would be pretextual,

outweighed by the anticompetitive effects of Defendants’ conduct, and, in any event, could be

achieved by means less restrictive than the conspiracy and overt acts alleged herein.

       102.    Plaintiff and members of the Classes directly purchased Crop Inputs from

Defendants and their co-conspirators at supracompetitive prices, suffering antitrust injury and

damages as a material, direct, and proximate result of Defendants’ conspiracy and overt acts in

furtherance thereof.

       103.    Plaintiff and members of the Classes have been injured in their business and

property by reason of Defendants’ violation of Section 1 of the Sherman Act, within the meaning

of Section 4 of the Clayton Antitrust Act, 15 U.S.C. § 15.

       104.    Plaintiff and members of the Classes are threatened with future injury to their

business and property by reason of Defendants’ continuing violation of Section 1 of the Sherman

Act, within the meaning of Section 16 of the Clayton Antitrust Act, 15 U.S.C. § 26.

                         Count 2: Arizona Uniform State Antitrust Act

       105.    Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.

       106.    Defendants’ acts and practices detailed above violate the Arizona Uniform State

Antitrust Act, Ariz. Rev. Stat. § 44-1401, et seq., which prohibits, inter alia, combinations in

restraint of, or to monopolize, trade or commerce, id. § 44-1402, and monopolization or

attempted monopolization of trade or commerce for the purpose of excluding competition or

controlling, fixing or maintaining prices, id. § 44-1403.




                                                 24
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 27 of 46 Page ID #27




          107.   Defendants’ conduct and practices have substantial anticompetitive effects in

Arizona, including increased prices and costs, reduced innovation, poorer customer service, and

lowered output.

          108.   Plaintiff was harmed by Defendants’ anticompetitive conduct in a manner that the

Arizona Uniform State Antitrust Act was intended to prevent when he paid more for Crop Inputs

than he would have paid in a competitive market. Plaintiff has suffered and continues to suffer

damages and irreparable injury, and such damages and injury will not abate until an injunction

ending Defendants’ anticompetitive conduct issues.

                                 Count 3: California Cartwright Act

          109.   Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.

          110.   Defendants’ acts and practices detailed above violate the Cartwright Act, Cal.

Bus. & Prof. Code § 16700 et seq., which prohibits, inter alia, the combination of resources by

two or more persons to restrain trade or commerce or to prevent market competition. See id. §§

16720, 16726.

          111.   Under the Cartwright Act, a “combination” is formed when the anticompetitive

conduct of a single firm coerces other market participants to involuntarily adhere to the

anticompetitive scheme.

          112.   Defendants’ conduct and practices have substantial anticompetitive effects,

including increased prices and costs, reduced innovation, poorer customer service and lowered

output.

          113.   Plaintiff was harmed by Defendants’ anticompetitive conduct in a manner that the

Cartwright Act was intended to prevent when he paid more for Crop Inputs than he would have


                                                  25
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 28 of 46 Page ID #28




paid in a competitive market. Plaintiff has suffered and continues to suffer damages and

irreparable injury, and such damages and injury will not abate until an injunction ending

Defendants’ anticompetitive conduct issues.

                  Count 4: Florida Deceptive and Unfair Trade Practices Act

       114.    Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.

       115.    Defendants’ acts and practices detailed above violate Florida’s Deceptive and

Unfair Trade Practices Act, Fla. Stat. § 501.201, et seq.

       116.    Defendants’ conduct and practices have substantial anticompetitive effects in

Florida, including increased prices and costs, reduced innovation, poorer customer service, and

lowered output.

       117.    Plaintiff was harmed by Defendants’ anticompetitive conduct in a manner that

Florida’s laws governing deceptive and unfair trade practices were intended to prevent when he

paid more for Crop Inputs than he would have paid in a competitive market. Plaintiff has

suffered and continues to suffer damages and irreparable injury, and such damages and injury

will not abate until an injunction ending Defendants’ anticompetitive conduct issues.

                                 Count 5: Hawaii Antitrust Laws

       118.    Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.

       119.    Defendants’ acts and practices detailed above violate Hawaii’s antitrust laws,

Haw. Rev. Stat. § 480-1, et seq., which prohibit, inter alia, combinations in restraint of trade or

commerce, id. § 480-4, and monopolization or attempted monopolization of any part of trade or

commerce, id. § 480-9.


                                                 26
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 29 of 46 Page ID #29




       120.    Defendants’ conduct and practices have substantial anticompetitive effects in

Hawaii, including increased prices and costs, reduced innovation, poorer customer service, and

lowered output.

       121.    Plaintiff was harmed by Defendants’ anticompetitive conduct in a manner that

Hawaii’s antitrust laws were intended to prevent when he paid more for Crop Inputs than he

would have paid in a competitive market. Plaintiff has suffered and continues to suffer damages

and irreparable injury, and such damages and injury will not abate until an injunction ending

Defendants’ anticompetitive conduct issues.

                                 Count 6: Illinois Antitrust Act

       122.    Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.

       123.    Defendants’ acts and practices detailed above violate the Illinois Antitrust Act,

740 ILCS 10/1, et seq., which prohibits, inter alia, combinations and conspiracies for the

purpose or with the effect of fixing, controlling, or maintaining the price or rate charged for any

commodity, id. 10/3(1)(a), and monopolization or attempted monopolization over any substantial

part of trade or commerce for the purpose of excluding competition or of controlling, fixing, or

maintaining prices in such trade or commerce, id. 10/3(3).

       124.    Defendants’ conduct and practices have substantial anti-competitive effects in

Illinois, including increased prices and costs, reduced innovation, poorer customer service, and

lowered output.

       125.    Plaintiff was harmed by Defendants’ anti-competitive conduct in a manner that

the Illinois Antitrust Act was intended to prevent when he paid more for Crop Inputs than he

would have paid in a competitive market. Plaintiff has suffered and continues to suffer damages


                                                 27
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 30 of 46 Page ID #30




and irreparable injury, and such damages and injury will not abate until an injunction ending

Defendants’ anticompetitive conduct issues.

                                 Count 7: Iowa Competition Law

         126.   Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.

         127.   Defendants’ acts and practices detailed above violate the Iowa Competition Law,

Iowa Code § 553.1, et seq., which prohibits, inter alia, combinations to restrain or monopolize

trade or commerce, id. § 553.4, and the monopolization or attempted monopolization of a market

for the purpose of excluding competition or of controlling, fixing, or maintaining prices, id. §

553.5.

         128.   Defendants’ conduct and practices have substantial anticompetitive effects in

Iowa, including increased prices and costs, reduced innovation, poorer customer service, and

lowered output.

         129.   Plaintiff was harmed by Defendants’ anticompetitive conduct in a manner that the

Iowa Competition Law was intended to prevent when he paid more for Crop Inputs than they

would have paid in a competitive market. Plaintiff has suffered and continue to suffer damages

and irreparable injury, and such damages and injury will not abate until an injunction ending

Defendants’ anticompetitive conduct issues.

                            Count 8: Kansas Restraint of Trade Act

         130.   Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.

         131.   Defendants’ acts and practices detailed above violate the Kansas Restraint of

Trade Act, Kan. Stat. § 50-101, et seq., which prohibits, inter alia, combinations to create or


                                                 28
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 31 of 46 Page ID #31




carry out restrictions in trade or commerce, increase the price of merchandise, or prevent

competition in the sale of merchandise, id.

        132.    Defendants’ conduct and practices have substantial anticompetitive effects in

Kansas, including increased prices and costs, reduced innovation, poorer customer service, and

lowered output.

        133.    Plaintiff was harmed by Defendants’ anticompetitive conduct in a manner that the

Kansas Restraint of Trade Act was intended to prevent when he paid more for Crop Inputs than

he would have paid in a competitive market. Plaintiff has suffered and continue to suffer

damages and irreparable injury, and such damages and injury will not abate until an injunction

ending Defendants’ anticompetitive conduct issues.

                         Count 9: Maine Monopoly & Profiteering Laws

        134.    Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.

        135.    Plaintiffs restate, re-allege, and incorporate by reference each of the allegations

set forth in the rest of this Complaint as if fully set forth herein.

        136.    Defendants’ acts and practices detailed above violate Maine’s monopoly and

profiteering laws, Me. Rev. Stat. tit. 10, § 1101, et seq., which prohibit, inter alia, combinations

in restraint of trade or commerce, id., and the monopolization or attempted monopolization of

any part of trade or commerce, id. § 1102.

        137.    Defendants’ conduct and practices have substantial anticompetitive effects in

Maine, including increased prices and costs, reduced innovation, poorer customer service, and

lowered output.




                                                   29
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 32 of 46 Page ID #32




       138.    Plaintiff was harmed by Defendants’ anticompetitive conduct in a manner that

Maine’s monopoly and profiteering laws were intended to prevent when he paid more for Crop

Inputs than he would have paid in a competitive market. Plaintiff has suffered and continue to

suffer damages and irreparable injury, and such damages and injury will not abate until an

injunction ending Defendants’ anticompetitive conduct issues.

                                 Count 10: Maryland Antitrust Laws

       139.    Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.

       140.    Defendants’ acts and practices detailed above violate Maryland’s antitrust laws,

Md. Code, Com. Law § 11-201, et seq., which prohibit, inter alia, combinations that

unreasonably restrain trade or commerce, id. § 11-204, and the monopolization or attempted

monopolization of any part of the trade or commerce for the purpose of excluding competition or

of controlling, fixing, or maintaining prices in trade or commerce, id.

       141.    Defendants’ conduct and practices have substantial anticompetitive effects in

Maryland, including increased prices and costs, reduced innovation, poorer customer service,

and lowered output.

       142.    Plaintiff was harmed by Defendants’ anticompetitive conduct in a manner that the

Maryland antitrust laws were intended to prevent when he paid more for Crop Inputs than he

would have paid in a competitive market. Plaintiff has suffered and continue to suffer damages

and irreparable injury, and such damages and injury will not abate until an injunction ending

Defendants’ anticompetitive conduct issues.




                                                30
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 33 of 46 Page ID #33




                       Count 11: Massachusetts Consumer Protection Laws

           143.   Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.

           144.   Defendants’ acts and practices detailed above violate Massachusetts’ consumer

protection laws, Mass. Gen. Laws ch. 93A, § 1, et seq., which prohibit, inter alia, unfair methods

of competition and unfair or deceptive acts or practices in the conduct of any trade or commerce,

id. § 2.

           145.   Defendants’ conduct and practices have substantial anticompetitive effects in

Massachusetts, including increased prices and costs, reduced innovation, poorer customer

service, and lowered output.

           146.   Plaintiff was harmed by Defendants’ anticompetitive conduct in a manner that the

Massachusetts consumer protection laws were intended to prevent when he paid more for Crop

Inputs than he would have paid in a competitive market. Plaintiff has suffered and continue to

suffer damages and irreparable injury, and such damages and injury will not abate until an

injunction ending Defendants’ anticompetitive conduct issues.

                             Count 12: Michigan Antitrust Reform Act

           147.   Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.

           148.   Defendants’ acts and practices detailed above violate the Michigan Antitrust

Reform Act, Mich. Comp. Laws § 445.771, et seq., which prohibits, inter alia, combinations in

restraint of, or to monopolize, trade or commerce, id. § 445.772, and the establishment or

attempted establishment of a monopoly of trade or commerce for the purpose of excluding or

limiting competition or controlling, fixing, or maintaining prices, id. § 445.773.


                                                   31
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 34 of 46 Page ID #34




       149.    Defendants’ conduct and practices have substantial anticompetitive effects in

Michigan, including increased prices and costs, reduced innovation, poorer customer service, and

lowered output.

       150.    Plaintiff was harmed by Defendants’ anticompetitive conduct in a manner that the

Michigan Antitrust Reform Act was intended to prevent when he paid more for Crop Inputs than

he would have paid in a competitive market. Plaintiff has suffered and continue to suffer

damages and irreparable injury, and such damages and injury will not abate until an injunction

ending Defendants’ anticompetitive conduct issues.

                          Count 13: Minnesota Antitrust Law of 1971

       151.    Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.

       152.    Defendants’ acts and practices detailed above violate the Minnesota Antitrust Law

of 1971, Minn. Stat. § 325D.49, et seq., which prohibits, inter alia, combinations in unreasonable

restraint of trade or commerce, id. § 325D.51, and the establishment or attempted establishment

of a monopoly over any part of trade or commerce for the purpose of affecting competition or

controlling, fixing, or maintaining prices, id. § 325D.52.

       153.    Defendants’ conduct and practices have substantial anticompetitive effects in

Minnesota, including increased prices and costs, reduced innovation, poorer customer service,

and lowered output.

       154.    Plaintiff was harmed by Defendants’ anticompetitive conduct in a manner that the

Minnesota Antitrust Law of 1971 was intended to prevent when he paid more for Crop Inputs

than he would have paid in a competitive market. Plaintiff has suffered and continue to suffer




                                                32
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 35 of 46 Page ID #35




damages and irreparable injury, and such damages and injury will not abate until an injunction

ending Defendants’ anticompetitive conduct issues.

                                 Count 14: Mississippi Antitrust Laws

       155.    Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.

       156.    Defendants’ acts and practices detailed above violate Mississippi’s antitrust laws,

Miss. Code. § 75-21-1, et seq., which prohibit, inter alia, combinations inimical to the public

welfare that restrain trade, increase the price of a commodity, or reduce the production of a

commodity, id.

       157.    Defendants’ conduct and practices have substantial anticompetitive effects in

Mississippi, including increased prices and costs, reduced innovation, poorer customer service,

and lowered output.

       158.    Plaintiff was harmed by Defendants’ anticompetitive conduct in a manner that

Mississippi’s antitrust laws were intended to prevent when he paid more for Crop Inputs than he

would have paid in a competitive market. Plaintiff has suffered and continue to suffer damages

and irreparable injury, and such damages and injury will not abate until an injunction ending

Defendants’ anticompetitive conduct issues.

                                   Count 15: Nebraska Junkin Act

       159.    Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.

       160.    Defendants’ acts and practices detailed above violate the Junkin Act, Neb. Rev.

Stat. § 59-802, et seq., which prohibits, inter alia, the combination of resources by two or more




                                                 33
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 36 of 46 Page ID #36




persons to restrain trade or commerce, id. § 59-802, and monopolization or attempted

monopolization of any part of trade or commerce, id. § 16726.

       161.    Defendants’ conduct and practices have substantial anticompetitive effects in

Nebraska, including increased prices and costs, reduced innovation, poorer customer service, and

lowered output.

       162.    Plaintiff was harmed by Defendants’ anticompetitive conduct in a manner that

Nebraska’s Junkin Act was intended to prevent when he paid more for Crop Inputs than he

would have paid in a competitive market. Plaintiff has suffered and continue to suffer damages

and irreparable injury, and such damages and injury will not abate until an injunction ending

Defendants’ anticompetitive conduct issues.

                        Count 16: Nevada Unfair Trade Practices Act

         163. Plaintiff incorporates by reference and re-alleges the preceding allegations as

 though fully set forth herein.

         164. Defendants’ acts and practices detailed above violate the Nevada Unfair Trade

 Practices Act, Nev. Rev. Stat. § 598A.010, et seq., which prohibits, inter alia, the

 monopolization or attempted monopolization of any part of trade or commerce, id. § 598A.060,

 and tying arrangements, consisting of contracts in which the seller or lessor conditions the sale

 or lease of commodities or services on the purchase or leasing of another commodity or service,

 id.

         165. Defendants’ conduct and practices have substantial anticompetitive effects in

 Nevada, including increased prices and costs, reduced innovation, poorer customer service, and

 lowered output.




                                                34
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 37 of 46 Page ID #37




         166. Plaintiff was harmed by Defendants’ anticompetitive conduct in a manner that

 Nevada’s Unfair Trade Practices Act was intended to prevent when he paid more for Crop

 Inputs than he would have paid in a competitive market. Plaintiff has suffered and continue to

 suffer damages and irreparable injury, and such damages and injury will not abate until an

 injunction ending Defendants’ anticompetitive conduct issues.

                     Count 17: New Hampshire Consumer Protection Act

       167.    Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.

       168.    Defendants’ acts and practices detailed above violate the New Hampshire

Consumer Protection Act, N.H. Rev. Stat. § 358-A:1, et seq., which prohibits, inter alia, the

pricing of goods or services in a manner that tends to create or maintain a monopoly, or

otherwise harm competition, id. § 358-A:2.

       169.    Defendants’ conduct and practices have substantial anticompetitive effects in

New Hampshire, including increased prices and costs, reduced innovation, poorer customer

service, and lowered output.

       170.    Plaintiff was harmed by Defendants’ anti-competitive conduct in a manner that

the New Hampshire Consumer Protection Act was intended to prevent when he paid more for

Crop Inputs than he would have paid in a competitive market. Plaintiff has suffered and continue

to suffer damages and irreparable injury, and such damages and injury will not abate until an

injunction ending Defendants’ anticompetitive conduct issues.

                                 Count 18: New Mexico Antitrust Act

       171.    Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.


                                                35
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 38 of 46 Page ID #38




       172.    Defendants’ acts and practices detailed above violate the New Mexico Antitrust

Act, N.M. Stat. § 57-1-1, et seq., which prohibits, inter alia, the monopolization or attempted

monopolization of any part of trade or commerce, id. § 57-1-2, and combinations in restraint of

trade or commerce, id. § 57-1-1.

       173.    Defendants’ conduct and practices have substantial anticompetitive effects in

New Mexico, including increased prices and costs, reduced innovation, poorer customer service,

and lowered output.

       174.    Plaintiff was harmed by Defendants’ anticompetitive conduct in a manner that the

New Mexico Antitrust Act was intended to prevent when he paid more for Crop Inputs than he

would have paid in a competitive market. Plaintiff has suffered and continue to suffer damages

and irreparable injury, and such damages and injury will not abate until an injunction ending

Defendants’ anticompetitive conduct issues.

                                 Count 19: New York Donnelly Act

       175.    Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.

       176.    Defendants’ acts and practices detailed above violate New York’s Donnelly Act,

N.Y. Gen. Bus. Law § 340, et seq., which prohibits, inter alia, monopoly in the conduct of any

business, trade or commerce or in the furnishing of any service, id. § 340.

       177.    Defendants’ conduct and practices have substantial anticompetitive effects in

New York, including increased prices and costs, reduced innovation, poorer customer service,

and lowered output.

       178.    Plaintiff was harmed by Defendants’ anti-competitive conduct in a manner that

New York’s Donnelly Act was intended to prevent when he paid more for Crop Inputs than he


                                                36
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 39 of 46 Page ID #39




would have paid in a competitive market. Plaintiff has suffered and continue to suffer damages

and irreparable injury, and such damages and injury will not abate until an injunction ending

Defendants’ anticompetitive conduct issues.

                           Count 20: North Carolina Antitrust Laws

       179.    Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.

       180.    Defendants’ acts and practices detailed above violate North Carolina’s antitrust

laws, N.C. Gen. Stat. § 75-1, et seq., which prohibit, inter alia, combinations in restraint of trade

or commerce, id. § 75-1, and the monopolization or attempted monopolization of any part of

trade or commerce, id. § 75-2.1.

       181.    Defendants’ conduct and practices have substantial anticompetitive effects in

North Carolina, including increased prices and costs, reduced innovation, poorer customer

service, and lowered output.

       182.    Plaintiff was harmed by Defendants’ anti-competitive conduct in a manner that

the North Carolina antitrust laws were intended to prevent when he paid more for Crop Inputs

than he would have paid in a competitive market. Plaintiff has suffered and continue to suffer

damages and irreparable injury, and such damages and injury will not abate until an injunction

ending Defendants’ anticompetitive conduct issues.

                     Count 21: North Dakota Uniform State Antitrust Act

       183.    Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.

       184.    Defendants’ acts and practices detailed above violate the North Dakota Uniform

State Antitrust Act, N.D. Cent. Code § 51-08.1-01, et seq., which prohibits, inter alia,


                                                 37
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 40 of 46 Page ID #40




combinations in restraint of, or to monopolize, trade or commerce, id. § 51-08.1-02, and the

establishment, maintenance, or use of a monopoly, or an attempt to establish a monopoly, of

trade or commerce in a relevant market by any person, for the purpose of excluding competition

or controlling, fixing, or maintaining prices, id. § 51-08.1-03.

       185.    Defendants’ conduct and practices have substantial anticompetitive effects in

North Dakota, including increased prices and costs, reduced innovation, poorer customer service,

and lowered output.

       186.    Plaintiff was harmed by Defendants’ anticompetitive conduct in a manner that the

North Dakota Uniform State Antitrust Act was intended to prevent when he paid more for Crop

Inputs than he would have paid in a competitive market. Plaintiff has suffered and continue to

suffer damages and irreparable injury, and such damages and injury will not abate until an

injunction ending Defendants’ anticompetitive conduct issues.

                                 Count 22: Oregon Antitrust Law

       187.    Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.

       188.    Defendants’ acts and practices detailed above violate the Oregon Antitrust Law,

Or. Rev. Stat. § 646.705, et seq., which prohibits, inter alia, combinations in restraint of trade or

commerce, id. § 646.725, and monopolization or attempted monopolization of any part of trade

or commerce, id. § 646.730.

       189.    Defendants’ conduct and practices have substantial anticompetitive effects in

Oregon, including increased prices and costs, reduced innovation, poorer customer service, and

lowered output.




                                                 38
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 41 of 46 Page ID #41




       190.    Plaintiff was harmed by Defendants’ anti-competitive conduct in a manner that

the Oregon Antitrust Law was intended to prevent when he paid more for Crop Inputs than he

would have paid in a competitive market. Plaintiff has suffered and continue to suffer damages

and irreparable injury, and such damages and injury will not abate until an injunction ending

Defendants’ anticompetitive conduct issues.

                            Count 23: South Dakota Antitrust Laws

       191.    Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.

       192.    Defendants’ acts and practices detailed above violate South Dakota’s antitrust

laws, S.D. Codified Laws § 37-1-3.1, et seq., which prohibit, inter alia, combinations in restraint

of trade or commerce, id., and monopolization or attempted monopolization of trade or

commerce, id. § 37-1-3.2.

       193.    Defendants’ conduct and practices have substantial anticompetitive effects in

South Dakota, including increased prices and costs, reduced innovation, poorer customer service,

and lowered output.

       194.    Plaintiff was harmed by Defendants’ anticompetitive conduct in a manner that

South Dakota’s antitrust laws were intended to prevent when he paid more for Crop Inputs than

he would have paid in a competitive market. Plaintiff has suffered and continue to suffer

damages and irreparable injury, and such damages and injury will not abate until an injunction

ending Defendants’ anticompetitive conduct issues.

                            Count 24: Tennessee Trade Practices Act

       195.    Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.


                                                39
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 42 of 46 Page ID #42




          196.   Defendants’ acts and practices detailed above violate the Tennessee Trade

Practices Act, Tenn. Code § 47-25-101, et seq., which prohibits, inter alia, combinations

designed, or which tend, to advance, reduce, or control the price or the cost to the producer or the

consumer of any such product or article, id.

          197.   Defendants’ conduct and practices have substantial anticompetitive effect in

Tennessee, including increased prices and costs, reduced innovation, poorer customer service,

and lowered output.

          198.   Plaintiff was harmed by Defendants’ anticompetitive conduct in a manner that the

Tennessee Trade Practices Act was intended to prevent when he paid more for Crop Inputs than

he would have paid in a competitive market. Plaintiff has suffered and continue to suffer

damages and irreparable injury, and such damages and injury will not abate until an injunction

ending Defendants’ anticompetitive conduct issues.

                                   Count 25: Utah Antitrust Act

          199.   Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.

          200.   Defendants’ acts and practices detailed above violate the Utah Antitrust Act, Utah

Code § 76-10-3101, et seq., which prohibit, inter alia, combinations in restraint of trade or

commerce, id. § 76-10-3104, and monopolization or attempted monopolization of any part of

trade or commerce, id.

          201.   Defendants’ conduct and practices have substantial anticompetitive effect in Utah,

including increased prices and costs, reduced innovation, poorer customer service, and lowered

output.




                                                  40
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 43 of 46 Page ID #43




        202.    Plaintiff was harmed by Defendants’ anti-competitive conduct in a manner that

the Utah Antitrust Act was intended to prevent when he paid more for Crop Inputs than he would

have paid in a competitive market. Plaintiff has suffered and continue to suffer damages and

irreparable injury, and such damages and injury will not abate until an injunction ending

Defendants’ anticompetitive conduct issues.

                         Count 26: Vermont Consumer Protection Laws

        203.    Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.

        204.    Defendants’ acts and practices detailed above violate Vermont’s consumer

protection laws, Vt. Stat. tit. 9, § 2451, et seq., which prohibit, inter alia, all unfair methods of

competition in commerce, id. § 2453.

        205.    Defendants’ conduct and practices have substantial anticompetitive effects in

Vermont, including increased prices and costs, reduced innovation, poorer customer service, and

lowered output.

        206.    Plaintiff was harmed by Defendants’ anti-competitive conduct in a manner that

the Vermont consumer protection laws were intended to prevent when he paid more for Crop

Inputs than he would have paid in a competitive market. Plaintiff has suffered and continue to

suffer damages and irreparable injury, and such damages and injury will not abate until an

injunction ending Defendants’ anticompetitive conduct issues.

                             Count 27: Wisconsin Trade Regulations

        207.    Plaintiff incorporates by reference and re-alleges the preceding allegations as

though fully set forth herein.




                                                  41
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 44 of 46 Page ID #44




          208.   Defendants’ acts and practices detailed above violate Wisconsin’s trade

regulations, Wis. Stat. Ann. § 133.01, et seq., which prohibit, inter alia, combinations in restraint

of trade or commerce, id. § 133.03, and monopolization or attempted monopolization of any part

of trade or commerce, id.

          209.   Defendants’ conduct and practices have substantial effects in Wisconsin,

including increased prices and costs, reduced innovation, poorer customer service, and lowered

output.

          210.   Plaintiff was harmed by Defendants’ anti-competitive conduct in a manner that

Wisconsin’s trade regulations were intended to prevent when he paid more for Crop Inputs than

he would have paid in a competitive market. Plaintiff has suffered and continue to suffer

damages and irreparable injury, and such damages and injury will not abate until an injunction

ending Defendants’ anticompetitive conduct issues.

                                      PRAYER FOR RELIEF

          Plaintiff demands relief as follows:

          A.     That the Court certify this lawsuit as a class action under Rules 23(a) and (b)(3) of

the Federal Rules of Civil Procedure, that Plaintiff be designated as class representative, and that

Plaintiff’s counsel be appointed as Class counsel;

          B.     That the unlawful conduct alleged herein be adjudged and decreed to violate § 1

of the Sherman Antitrust Act, 15 U.S.C. § 1 and §10/1 of the Illinois Antitrust Act;

          C.     That Defendants be permanently enjoined and restrained from continuing and

maintaining the conspiracy alleged in the Complaint under § 16 of the Clayton Antitrust Act, 16

U.S.C. § 26;




                                                  42
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 45 of 46 Page ID #45




        D.       That the Court award Plaintiff and the Class damages against Defendants for their

violation of federal and state antitrust laws, in an amount to be trebled under § 4 of the Clayton

Antitrust Act, 15 U.S.C. § 15, plus interest;

        E.       That the Court award Plaintiff and the Class their costs of suit, including

reasonable attorneys’ fees and expenses, including expert fees, as provided by law;

        F.       That the Court award Plaintiff and the Class prejudgment interest at the maximum

rate allowable by law; and

        G.       That the Court direct such further relief as it may deem just and proper.

                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a jury

trial as to all issues triable by a jury.

 Dated: January 13, 2021                    Respectfully submitted,


                                            /s/ Shannon M. McNulty___________

                                            One of the attorneys for Plaintiff and the Class
                                            Robert A. Clifford
                                            Shannon M. McNulty
                                            CLIFFORD LAW OFFICES, P.C.
                                            120 North LaSalle, #3100
                                            Chicago, Illinois 60602
                                            312-899-9090
                                            rac@cliffordlaw.com
                                            smm@cliffordlaw.com




                                                  43
Case 3:21-cv-00046-GCS Document 1 Filed 01/13/21 Page 46 of 46 Page ID #46




                               Linda P. Nussbaum (pro hac vice forthcoming)
                               Bart D. Cohen (pro hac vice forthcoming)
                               Christopher B. Sanchez (Ill. Bar No. 6272989)
                               Louis Kessler (Ill. Bar No. 6277776)
                               NUSSBAUM LAW GROUP, P.C.
                               1211 Avenue of the Americas, 40th Floor
                               New York, NY 10036
                               (917) 438-9102
                               lnussbaum@nussbaumpc.com
                               bcohen@nussbaumpc.com
                               csanchez@nussbaumpc.com
                               lkessler@nussbaumpc.com
                               Arthur N. Bailey
                               Marco Cercone
                               RUPP BAASE PFALZGRAF CUNNINGHAM LLC
                               1600 Liberty Building
                               424 Main Street
                               Buffalo, New York 14202
                               (716) 854-3400
                               bailey@ruppbaase.com
                               cercone@ruppbaase.com

                               Counsel for Plaintiff and the Proposed Class




                                    44
